Poch, J. Claimant seeks to recover the sum of $720.00 for services performed for the Department of Children and Family Services of the State of Illinois. The Claimant is a clinical social worker. In December of 1976 the Claimant was given a form contract, by an agent of the Department to perform social services for the Department as a clinical social worker. The contract was signed by the Claimant and by agents for the Department of Children and Family Services. All the relevant information was set forth with the exception of the maximum amount payable. The contract was sent to Springfield for final processing. While Claimant waited for the final approval of said contract, she was told by the agents that the Department was apt to be slow in returning it. Based on these assurances by the agents of the Department, Claimant began performing her services under the contract. Thereafter she submitted vouchers to the State for $720.00 to compensate her for the services performed, which the State refused to pay. The State does not dispute the fact that Claimant has performed services but that there was no written contract. From the record and the briefs of the parties the Court finds that the claim is a just and lawful one, which should be paid. It is, therefore, the judgment and order of this Court that an award be made to Claimant, Eleanor Coonley, in the amount of seven hundred and twenty dollars ($720.00).